BETTS, District Judge.
The court cannot look beyond the proofs set forth in the case for facts governing the rights of the parties. The invoice gives no intimation that the article was the produce of Spain, nor does the plaintiff show that he proved it to be such to the appraisers, or offered to make such proof to them or to the collector. He is bound to show that that fact was within their knowledge, or that they refused to receive evidence of it, before they can be charged with having illegally appraised the goods and assessed the duties. ' Had it been proved before them that the goods were the produce of Spain, the valuation would have been erroneous, and the imposition of extra duties unjustifiable. There is no proof before the court impeaching the justice of the appraisal, or the authority of the collector to impose and collect the additional duties. If the plaintiff is entitled to relief, it must be had by application to the treasury department. Judgment for defendant.